829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony CROWELL, Plaintiff-Appellant,v.E. MURRAY, Director; Michael Samburg, Warden--allsubordinates, Defendants-Appellees.
No. 87-7564
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1987.Decided September 18, 1987.

Anthony Crowell, pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before K. K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*  Crowell v. Murray, C/A No. 86-357-N (E.D. Va.  March 19, 1987).


2
AFFIRMED.



*
 The record reveals that the conditions in a strip cell were not constitutionally violative